DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It recites “approximately 50 milliseconds”. It is not clear how “approximate” or close to the 50 milliseconds.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-the speaker system is directly physically coupled with the display device or wirelessly connected with the AH-18-021-USPage 34 of 39display device or if it is meant to be the speaker system comprises a soundbar and the soundbar is directly physically coupled with the display device or wirelessly connected with the AH-18-021-USPage 34 of 39display device.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It recites “approximately 50 centimeters”. It is not clear how “approximate” or close to the 50 centimeters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves (US Patent Application Publication No. 2017/0193843), and further in .
Regarding claim 1, Goncalves teaches a speaker system comprising: an acoustic transducer (Paragraph 0066 speaker); a microphones (Paragraph 0066 microphone); a communications module (Fig. 2 item 104A, Fig. 7 item 712) for communicating with a display device (Fig. 2 item 104B display) that is distinct from the speaker system; and a control system (Fig. 1 items 106, 113) coupled with the acoustic transducer, the microphone and the communications module, the control system configured to: receive a user command to initiate an audio performance mode (Paragraphs 0046, 0057 user input to select musical piece); initiate audio playback of an audio performance file at the transducer (Paragraphs 0046 playing musical piece, 0047 notes played in the reference data); receive a user generated acoustic signal at the at least one microphone after initiating the audio playback; compare the user generated acoustic signal with a reference audio signal; and provide feedback about the comparison to the user (Paragraphs 0047-0050, 0057-0058, 0060-0064 receiving and comparing student played music with reference data music and displaying visual feedback of performance and score) (Paragraphs 0014-0025, 0042-0069 for complete details).
It was known not only to a person of ordinary skill in the art but even to general person that karaoke system displays lyrics and musical notes for singer to follow the lyrics and musical cues (i.e. initiate video playback comprising musical performance guidance associated with the audio performance file at the display device), but 
However, in the similar field, Mahowald teaches a karaoke system displays lyrics and musical notes for singer to follow the lyrics and musical cues (Paragraph 0036) (Paragraphs 0036-0055 for details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Goncalves to initiate video playback comprising musical performance guidance associated with the audio performance file at the display device as taught by Mahowald in order to allow “the user to sing the song with the correct tempo or pace” (Mahowald, Paragraph 0036).
Goncalves and Mahowald do not teach use of set of microphones comprising at least one far field microphone.
However, in the similar field, Nandy teaches a karaoke system using a set of microphones comprising at least one far field microphone (Abstract, Paragraphs 0028, 0030, 0034-0035).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Goncalves and Mahowald to use of set of microphones comprising at least one far field microphone as taught by Nandy in order to subtract “the estimated echo from the signal produced by the far field microphone to produce an echo canceled signal” (Nandy, Paragraph 0034).
Regarding claim 2, Goncalves teaches the display device comprises a video monitor (Fig. 2 item 104B).
Regarding claim 3, Goncalves teaches the control system (Fig. 1 item 220) is further configured to connect with a geographically separated speaker system (Fig. 1 item 130), and via a corresponding control system at the geographically separated speaker system: initiate audio playback of the audio performance file at a transducer at the geographically separated speaker system; initiate video playback of the musical performance guidance at a display device proximate the geographically separated speaker system; and receive a user generated acoustic signal from a user proximate the geographically separated speaker system (Paragraph 0022) (Paragraphs 0016-0027 for details).
Regarding claim 4, Goncalves teaches the control system is further configured to compare the user generated acoustic signal with the user generated acoustic signal from the user proximate the geographically separated speaker system, and provide comparative feedback to both of the users (Paragraphs 0047-0050, 0057-0058, 0060-0064).
Regarding claim 5, Goncalves teaches the control system is further configured to: record the received user generated acoustic signal in a file; and provide the file for mixing with subsequently received audio signals or another audio file at the speaker system or a geographically separated speaker system (Paragraphs 0050, 0055).
Regarding claim 6, Goncalves teaches the control system is further configured to score a mixed file that comprises a mix of the subsequently received audio signals or another audio file with the file comprising the received user generated acoustic signal, against a reference mixed audio file (Paragraphs 0052-0055).
Regarding claim 7, Mahowald teaches the control system is connected with a wearable audio device (Fig. 1 item 102), and the control system is further configured to send the received user generated acoustic signal to the wearable audio device for feedback to the user (Fig. 10 item 1010, Fig. 11 item 1110). (Note: regarding “in less than approximately 50 milliseconds after receipt”, it is an implementation choice known to a person of ordinary skill in the art. It is determined by processing capacity of the control device which in turn is determined by the quality of hardware/ circuitry that depends on the price of the hardware i.e. chips used to implement the hardware as was well known in the art.).
Regarding claim 8, Goncalves teaches the musical performance guidance comprises sheet music for an instrument, adapted sheet music for the instrument, or voice-related musical descriptive language for a vocal performance (Paragraphs 0046-0048-0049, 0058, 0064 musical score (sheet music), notes, rhythm, tempo, volume, duration dynamics, articulation etc.).
Regarding claim 9, Goncalves teaches the control system is further configured to record the user generated acoustic signal with the audio playback of the audio performance file for subsequent playback (Paragraphs 0050-0055).
Regarding claim 11, Goncalves teaches the control system comprises a computational component and a scoring engine coupled with the computational component, and wherein comparing the user generated acoustic signal with the reference acoustic signal comprises: processing the user generated acoustic signal at the computational component; generating a pitch value for the processed user generated acoustic signal; and determining whether the generated pitch value deviates 
Regarding claim 14, Goncalves teaches a computer-implemented method of controlling a speaker system (Paragraphs 0065-0069), the speaker system comprising at least one microphone (Paragraph 0066 microphone) and being coupled with a display device (Fig. 2 item 104B display) that is distinct from the speaker system, the method comprising: receiving a user command to initiate an audio performance mode (Paragraphs 0046, 0057 user input to select musical piece); initiating audio playback of an audio performance file at a transducer at the speaker system (Paragraphs 0046 playing musical piece, 0047 notes played in the reference data); receiving a user generated acoustic signal at the at least one microphone after initiating the audio playback; comparing the user generated acoustic signal with a reference audio signal; and providing feedback about the comparison to the user (Paragraphs 0047-0050, 0057-0058, 0060-0064 receiving and comparing student played music with reference data music and displaying visual feedback of performance and score) (Paragraphs 0014-0025, 0042-0069 for complete details).
It was known not only to a person of ordinary skill in the art but even to general person that karaoke system displays lyrics and musical notes for singer to follow the lyrics and musical cues (i.e. initiate video playback comprising musical performance guidance associated with the audio performance file at the display device), but Goncalves does not teach such common knowledge, and Goncalves does not teach using set of microphones comprising at least one far field microphone.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Goncalves to initiate video playback comprising musical performance guidance associated with the audio performance file at the display device as taught by Mahowald in order to allow “the user to sing the song with the correct tempo or pace” (Mahowald, Paragraph 0036).
Goncalves and Mahowald do not teach use of set of microphones comprising at least one far field microphone.
However, in the similar field, Nandy teaches a karaoke system using a set of microphones comprising at least one far field microphone (Abstract, Paragraphs 0028, 0030, 0034-0035).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Goncalves and Mahowald to use of set of microphones comprising at least one far field microphone as taught by Nandy in order to subtract “the estimated echo from the signal produced by the far field microphone to produce an echo canceled signal” (Nandy, Paragraph 0034).
Regarding claim 15, refer to rejections for claim 14, claim 3 and claim 4.
Regarding claim 16, refer to rejections for claim 14, claim 5 and claim 6.
Regarding claim 17, refer to rejections for claim 14 and claim 7.
Regarding claim 18, refer to rejections for claim 14 and claim 8.
Regarding claim 19, refer to rejections for claim 14 and claim 9.
Regarding claim 20, refer to rejections for claim 14 and claim 11.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goncalves, Mahowald and Nandy as applied to claim 1 above, and further in view of Zhang (US Patent Application Publication No. 2015/0180536).
Regarding claim 10, Goncalves teaches the speaker system is directly physically coupled with the display device or wirelessly connected with the AH-18-021-USPage 34 of 39display device (Fig. 2 item 104B connection via network), Goncalves, Mahowald and Nandy do not teach the speaker system includes a soundbar.
However, in the similar field, Zhang teaches the speaker system includes a soundbar (Paragraphs 0037, 0067 speaker system as soundbar or karaoke).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Goncalves, Mahowald and Nandy to use soundbar as a speaker system as taught by Zhang as one of multiple alternative implementations as was well known in the art (Zhang, Paragraph 0037).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves, Mahowald and Nandy as applied to claim 1 above, and further in view of Tennant (US Patent Application Publication No. 2013/0317783).
Regarding claim 12, Goncalves, Mahowald and Nandy do not teach the at least one far-field microphone is configured to pick up audio from locations that are at least one meter from the at least one far-field microphone.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Goncalves, Mahowald and Nandy with the at least one far-field microphone is configured to pick up audio from locations that are at least one meter from the at least one far-field microphone as taught by Tennant  in order to “allow conventional far-field noise cancellation techniques to be utilized to cancel near-field noise signals“ (Tennant, Paragraph 0020).
Regarding claim 13, Goncalves teaches the display device comprises a display screen having a corner-to-corner dimension greater than approximately 50 centimeters (Fig. 2 item 104B desktop display).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on attached PTO-892.
Lee (US Patent Application Publication No. 2011/0003638) teaches music instruction system with visual feedback.
Veitch (US Patent Application Publication No. 2008/0299530) teaches a karaoke system in a studio type arrangement with display of lyrics.
Zimmerman (US Patent No. 5,563,358) teaches a karaoke system with display of lyrics.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner




/HEMANT S PATEL/           Primary Examiner, Art Unit 2653